GOODE, J.
This case is for injuries received by respondent in falling on a sidewalk in bad repair. Her judgment will have to be reversed because the court permitted the street commissioner to testify he repaired the sidewalk after the accident. This testimony was objected to and there was no necessity to receive it inorder to prove the sidewalk was a public one which it was the duty of the city to repair; for this was admitted. Neither did it come .into the evidence incidentally in proving some other material fact. The direct question was propounded to the witness whether, as street commissioner, he had repaired the walk and he was allowed to answer. The ruling was erroneous. There was evidence for defendant the walk was in a reasonably safe condition, and this issue was in contest. The admission of the incompetent evidence regarding *157subsequent repairs was therefore prejudicial. [Bailey v. Kansas City, 189 Mo. 503; Miller v. Canton, 123 Mo. App. 325.]
The judgment is reversed and the cause remanded.
All concur.